DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the gearbox must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Specification
The disclosure is objected to because of the following informalities:  One element has multiple reference numbers and one reference number refers to multiple elements.
  The “grinding device” is called out as both reference number 100 (pg. 5, [0032]) and 200 (pg. 5, [0032]).  
The reference number 100 is claimed as both “a grinding device” (pg. 5, [0032]) and “a dust hood” (pg. 5, [0032]).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the claim cites a “gearbox extension” but the applicant fails to fully describe a gearbox making it unclear what the gearbox extension is and how it connects with the gearbox extension.  
Regarding Claims 5, the claim states it is dependent upon itself and can be considered indefinite due to it being unclear the proper dependency of the claim.  For purpose of examination, 
Regarding Claim 7, the term “infinitely adjustable” is a relative term which renders the claim indefinite. The term “infinitely” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Examiner interprets the term “infinitely adjustable” as infinitely adjustable between two endpoints.  
Regarding Claim 13, the claim recites the limitation "the detent socket" but a detent socket is not positively claimed in preceding claims.  There is insufficient antecedent basis for this limitation in the claim.  Claim 13 would have correct antecedent basis if dependent upon claim 12.
Regarding Claim 16, the claim states “a grinding device”, “a gearbox extension” and “a dust hood” which is also stated in preceding claim 1.  It is unclear if the limitation is a double inclusion or if the limitation “a grinding device”, “a gearbox extension” and “a dust hood” referenced in claim 16 is different to the limitation ““a grinding device”, “a gearbox extension” and “a dust hood” referenced in claim 1.  For purpose of examination, examiner interprets “a grinding device”, “a gearbox extension” and “a dust hood” in claim 16 as the same as “a grinding device”, “a gearbox extension” and “a dust hood” in claim 1.  
Additionally, claim 16 recites “the dust hood is or may be situated” this renders the claim indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor.  It is unclear if the limitation intends for the dust hood to be situated on the gearbox extension or not. 
Claim 2-4, 6, 8-12, 14-15, and 17-20 are rejected due to being dependent upon a rejected claim.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7, 9-11, 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Buchberger (EP 2186600 A1) and Wendt (2004/0157541).
Regarding Claim 1, Buchberger teaches A dust hood (Ref. 9, Fig. 6, [0031]) for a grinding device (Ref. 1, Fig. 3, [0029]) , the dust hood having a hood body (Ref. 13, Fig. 2, [0033]])  for covering a circular grinding disk (Ref. 22, Fig. 6 [0039]), and having a skirt (Ref. 14, Fig. 2, [0046]) extending along a periphery (U) of the hood body (Fig. 2 shows the skirt (14) along the periphery of the hood body) for at least partially sealing the hood body with respect to a surface (UG) ([0046]) that is to be machined by the grinding disk ([0046] described how the hood is able to keep contact with the work surface while the grinder), and having a suction connection (Ref. 27, Fig. 2, [0036]) via which removed surface material can be suctioned from the hood wherein the dust hood has an adjusting ring (Ref. 10, Fig. 6, [0045]) by which the hood body may be adjusted relative to the gearbox extension and/or to the adjusting ring, with respect to a rotational axis (See fig. 6 annotated below) of the grinding disk ([0046 Line 497]) .  
Buchberger teaches an extension for the dust hood to be mounted on but fails to explicitly teach a gearbox for the extension to sit on.  Wendt teaches a grinding device with a grinding hood and can be considered analogous art because it is it is reasonably pertinent to the problem faced by the inventor to provide an adjustable dust hood to a grinding tool device.  Wendt teaches a gearbox (Ref. 24, Fig. 1, [0044] teaches the gearbox can have an axial 

    PNG
    media_image1.png
    340
    668
    media_image1.png
    Greyscale


Regarding Claim 2,  Buchberger in view of Wendt teaches the limitations of claim 1, as described above, and Buchberger further teaches wherein the hood body has an outside (Ref. 16, Fig. 11, [0047]) and the adjusting ring includes a guide neck (Ref. 5, Fig. 7, [0046])  formed on the outside of the hood body (Fig. 7). 

Regarding Claim 3,  Buchberger in view of Wendt teaches the limitations of claim 2, as described above, and Buchberger further teaches , wherein the adjusting ring has an inner side (Ref. 11, Fig. 7, [0046]) and the guide neck has an outer side (Ref. 5, Fig. 7) and an adjustment thread (Ref. 46, Fig. 9, [0043]) having a thread pitch (Fig. 8) is formed on the inner side of the adjusting ring [0046], the adjustment thread engaging with a corresponding adjustment thread formed on 

Regarding Claim 4,  Buchberger in view of Wendt teaches the limitations of claim 1, as described above, and Buchberger further teaches wherein the dust hood has a wraparound piece (Ref. 12, Fig. 9, [0046]) that encompasses a retaining collar (Fig. 9, Ref. 12, [0043]), provided on the adjusting ring (Fig. 9), for securing the adjusting ring to the gearbox extension (Fig. 8), and when the dust hood is mounted on the grinding device, the wraparound piece likewise encompasses a housing collar (Ref. 44, Fig. 7, [0046]) provided on the gearbox extension (Fig. 2). 

Regarding Claim 5,  Buchberger in view of Wendt teaches the limitations of claim 4, as described above and interpreted as stated above, and Buchberger further teaches wherein the wraparound piece is removable from the gearbox extension transversely, with respect to the rotational axis (Fig. 8). 
Regarding Claim 6,  Buchberger in view of Wendt teaches the limitations of claim 5, as described above, and Buchberger further teaches , wherein the wraparound piece is secured against removal from the gearbox extension by at least one retaining screw and/or a lock (Ref. 41, Fig.9, [0042]).

Regarding Claim 7,  Buchberger in view of Wendt teaches the limitations of claim 1, as described above, and Buchberger further teaches wherein the hood body is infinitely adjustable ([0046] describes the hood body being adjustable).  

Regarding Claim 9,  Buchberger in view of Wendt teaches the limitations of claim 1, as described above, and Buchberger further teaches wherein the hood body is adjustable from an upper hood position into a lower hood position and vice versa by rotating the adjusting ring by approximately 180 degrees, wherein the upper and lower hood positions each define a stop ([0046]). 

Regarding Claim 10,  Buchberger in view of Wendt teaches the limitations of claim 1, as described above, and Buchberger further teaches wherein the adjusting ring is connected to the gearbox extension of the grinding device in a form-fit manner in an axial direction (Fig. 7 shows how the gearbox extension (5) is connected to the adjusting ring (10) in a form fitting manner). 

Regarding Claim 11,  Buchberger in view of Wendt teaches the limitations of claim 3, as described above, and Buchberger further teaches wherein at least one threaded recess (Ref. 46, Fig. 8, [0043]) is provided in a thread of the adjustment thread (Ref. 46, Fig. 8, [0043]), and/or at least one core recess (Ref. 42, Fig. 9, [0042]) is provided between two adjoining threads of a corresponding adjustment thread (Fig. 9). 

Regarding Claim 13,  Buchberger in view of Wendt teaches the limitations of claim 11, as described above, and Buchberger further teaches wherein the detent socket has at least one socket slot (Fig. 9) that extends in parallel to the rotational axis (R) and that overlaps with the at least one core recess (Fig. 9).

Regarding Claim 14,  Buchberger in view of Wendt teaches the limitations of claim 1, as described above, and Buchberger further teaches wherein the hood body is designed for covering a major portion of the grinding disk (Fig. 2), and the dust hood has a hood section (Ref. 

Regarding Claim 15,  Buchberger in view of Wendt teaches the limitations of claim 1, as described above, and Buchberger further teaches wherein the skirt is fixedly connected to the hood body (Fig. 2), and the dust hood is free of any spring elements that act between the skirt and the hood body in an axial direction (Fig. 2 shows no spring elements between the skirt and hood body).

Regarding Claim 16,  Buchberger in view of Wendt teaches the limitations of claim 1, as described above, and Buchberger further teaches A grinding device (Ref. 1, Fig. 1, [0029]) having a gearbox extension (Ref. 6, Fig. 7, [0030]) and a dust hood (Ref. 13, Fig. 2, [0033]), wherein the dust hood is or may be situated on the gearbox extension (Fig. 8).  

Regarding Claim 17,  Buchberger in view of Wendt teaches the limitations of claim 1, as described above, and Buchberger further teaches wherein the hood body may be adjusted relative to the gearbox extension and/or the adjusting ring in an axial direction with respect to the rotational axis of the grinding disk [0046].

Regarding Claim 18,  Buchberger in view of Wendt teaches the limitations of claim 4, as described above, and Buchberger further teaches wherein the wraparound piece is U- shaped (Fig. 9 shows the wraparound piece as U shaped).

Regarding Claim 19,  Buchberger in view of Wendt teaches the limitations of claim 5, as described above, and Buchberger further teaches wherein the wraparound piece is removable from the gearbox extension perpendicularly with respect to the rotational axis (R) (Fig. 8)

Regarding Claim 20,  Buchberger in view of Wendt teaches the limitations of claim 2, as described above, and Buchberger further teaches wherein the dust hood has a wraparound piece (Ref. 12, Fig. 9, [0046]) that encompasses a retaining collar (Fig. 9, Ref. 12, [0043]), provided on the adjusting ring (Fig. 9), for securing the adjusting ring to the gearbox extension (Fig. 8), and when the dust hood is properly mounted on the grinding device, the wraparound piece likewise encompasses a housing collar (Ref. 44, Fig. 7, [0046]) provided on the gearbox extension (Fig. 2)

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Buchberger as modified as applied to claims 1-7, 9-11, 13-20 above, and further in view of Penney (2006/0010759).
Regarding Claim 8, Buchberger in view of Wendt teaches the limitations of claim 4, as described above, but fails to explicitly teach a spring-mounted locking tappet provided on the adjusting ring, and a plurality of recesses that each correspond to a height step provided on the wraparound piece.  Penney teaches an adjustment mechanism to move an object in the vertical direction along threads and can be considered analogous art because it is reasonably pertinent to the problem faced by the inventor to adjust a dust hood in the vertical direction.  Penney teaches wherein the hood body is adjustable by steps, the adjusting ring including a spring-mounted locking tappet (Ref. 20, Fig. 2, [0018]) provided on the adjusting ring, and a plurality of recesses (Ref. 28, Fig. 2, [0017]) that each correspond to a height step ([0017]) provided on the .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Buchberger as modified as applied to claims 1-7, 9-11, 13-20 above, and further in view of Belly (8,029,341).
Regarding Claim 12, Buchberger in view of Wendt teaches the limitations of claim 1, as described above, and further teaches wherein the dust hood has a skirt support (Ref 31, Fig. 9, [0040]) to which the skirt is fixedly connected [0040].  Buchberger fails to explicitly teach the skirt support having a detent socket that can be snapped into the hood body.  Belly teaches a grinding device with a removable shroud and can be analogous art because the structure is generally consistent with the claimed invention.  Belly teaches the skirt support having a detent socket (Ref. 15, Fig. 3&4, Col. 3, Line 27-31) that can be snapped into the hood body.  Belly teaches a skirt support that has both detents and snaps that connect to the hood body.  This allows the skirt to detach and either be cleaned or gain better access to inner features of the grinding apparatus.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the skirt support, as taught by Buchberger as modified, with detent sockets, as taught by Belly, to perform the same function of detaching the skirt of the grinding machine and to better clean and gain access to inner features of the grinding device 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Moller (2018/0326555), Buser (2017/0165808), Melancon (2016/0184963), and Cooksey (2016/0016285) teach a grinding device with a dust hood and can be considered analogous art because the structure is generally consistent with the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA L POON whose telephone number is (571)272-6164. The examiner can normally be reached on General: 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA LEE POON/Examiner, Art Unit 3723                                                                                                                                                                                                        



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723